DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-10 in the reply filed on December 04, 2020 is acknowledged. The restriction requirement is made Final.
3.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 04, 2020.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-4, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milne et al. (hereinafter Milne) US-PG-PUB No. 2020/0128324.
Regarding claim 1, Milne teaches
An assembly (Fig. 8 shows a control device 52, also referred to herein as a "master" or "master device") comprising: 
at least one housing (Fig. 8 shows a main chassis of the control device 52); 
at least one network interface (Fig. 1 shows a network module 56) in the housing (e.g. main chassis of the control device 52) configured to exchange data with a wide area network (Fig. 1 shows Internet 22….Para. [0043], Lines 1-5); 
Fig. 8 shows that the housing (e.g. main chassis of the control device 52) comprising plural regions for configuring the assembly with plural modules (e.g. a system on a chip (SoC) 800, One or more power supplies 802 and  one or more power over Ethernet (PoE) modules 804…Para. [0076], Lines 1-13); and
Fig. 8 shows that the plural modules (e.g. SoC 800, power supplies 802 and PoE 804) engaged with respective regions in the housing (e.g. main chassis of the control device 52), Milne teaches that the modules being selected from the group comprising: at least one system on a chip (SoC) module comprising at least one controller and at least one power over Ethernet (PoE) module configured to supply power and audio data to at least one speaker because the reference shows SoC 800 and PoE 804 (elements listed in the claimed group) in Fig. 8 that were selected a least by the inventor from an unknown group. The SoC 800 has a controller (Para. [0076], Lines 5-6) and the PoE 804 is configured to supply power and audio data to a speaker (Para. [0076], Lines 6-13).

Regarding claim 2, Milne teaches in Fig. 8 that the modules being selected from the group comprising: at least one system on a chip (SoC) module comprising at least one controller and at because the reference shows SoC 800 and PoE 804 (elements listed in the claimed group) in Fig. 8 that were selected a least by the inventor from an unknown group. The SoC 800 has a controller (Para. [0076], Lines 5-6) and the PoE 804 is configured to supply power and audio data to a speaker (Para. [0076], Lines 6-13). (Note For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.").

Regarding claim 3, Milne teaches
The assembly of Claim 1, wherein the modules comprise: at least one system on a chip (SoC) module (Fig. 8 shows a SoC 800) comprising at least one controller (Para. [0076], Lines 5-6); and at least one wireless module (Fig. 1 shows a network module 56…Para. [0043], Lines 1-5) configured to wirelessly communicate with one or more audio speakers through the Internet 22 and network server 60 (Para. [0046], Lines 1-5).

Regarding claim 4, Milne teaches
The assembly of Claim 1, wherein the modules comprise: at least one system on a chip (SoC) module (Fig. 8 shows a SoC 800) comprising at least one controller (Para. [0076], Lines 5-6); and at least one wireless module (Fig. 1 shows a network module 56…Para. [0043], Lines 1-5) configured to wirelessly communicate with one or more audio speakers through the Internet 22 and network server 60 (Para. [0046], Lines 1-5); and at least one power over Ethernet (PoE) module (Fig. 8 shows a PoE 804) configured to supply power and audio data to at least one speaker (Para. [0076], Lines 6-13).

Regarding claim 6, Milne teaches
The assembly of Claim 1, wherein the modules comprise: at least one system on a chip (SoC) module (Fig. 8 shows a SoC 800) comprising at least one controller (Para. [0076], Lines 5-6); and at least one power over Ethernet (PoE) module (Fig. 8 shows a PoE 804) configured to supply power and audio data to at least one speaker (Para. [0076], Lines 6-13).

Regarding claim 10, Milne teaches
The assembly of Claim 1, wherein at least one of the plural modules is implemented by a chip since Fig. 8 shows a system on a chip (SoC) 800.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (hereinafter Milne) US-PG-PUB No. 2020/0128324 in view of Farinelli US-PAT No. 5,483,371.

Regarding claim 5, Milne teaches all the features with respect to claim 1 as outlined above.
Milne teaches that the modules comprise: at least one system on a chip (SoC) module (Fig. 8 shows a SoC 800) comprising at least one controller (Para. [0076], Lines 5-6); and at least one wireless module (Fig. 1 shows a network module 56…Para. [0043], Lines 1-5) configured to wirelessly communicate with one or more audio speakers through the Internet 22 and network server 60 (Para. [0046], Lines 1-5); and at least one power over Ethernet (PoE) module (Fig. 8 shows a PoE 804) configured to supply power and audio data to at least one speaker (Para. [0076], Lines 6-13).
Milne does not explicitly teach that at least one analog module configured to provide analog signals to an analog speaker.
	Farinelli teaches of linelevel analog audio module 186 to deliver an analog audio signal to large speakers 230 (Col. 15, Lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly, as taught by Milne, with the analog module configured to provide analog signals to the analog speaker, as taught by Farinelli. The motivation is to use the analog signal of analog module is best suited for audio transmission since it has a much higher density so that it can present more refined information.

Regarding claim 7, Milne teaches all the features with respect to claim 1 as outlined above.
Milne teaches that the modules comprise: at least one system on a chip (SoC) module (Fig. 8 shows a SoC 800) comprising at least one controller (Para. [0076], Lines 5-6); and at least one 
Milne does not explicitly teach that at least one analog module configured to provide analog signals to an analog speaker.
	Farinelli teaches of linelevel analog audio module 186 to deliver an analog audio signal to large speakers 230 (Col. 15, Lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly, as taught by Milne, with the analog module configured to provide analog signals to the analog speaker, as taught by Farinelli. The motivation is to use the analog signal of analog module is best suited for audio transmission since it has a much higher density so that it can present more refined information.

Regarding claim 8, Milne teaches all the features with respect to claim 1 as outlined above.
Milne teaches that the modules comprise: at least one system on a chip (SoC) module (Fig. 8 shows a SoC 800) comprising at least one controller (Para. [0076], Lines 5-6).
Milne does not explicitly teach that at least one analog module configured to provide analog signals to an analog speaker.
	Farinelli teaches of linelevel analog audio module 186 to deliver an analog audio signal to large speakers 230 (Col. 15, Lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly, as taught by Milne, with the analog module configured to provide analog signals to the analog speaker, as taught by Farinelli. The .

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Milne et al. (hereinafter Milne) US-PG-PUB No. 2020/0128324.

Regarding claim 9, Milne teaches all the features with respect to claim 1 as outlined above. Milne does not explicitly teach in the in embodiment of Fig. 8 that at least one of the plural modules is implemented by a circuit card.
	However, Milne teaches that the master 1100 in FIG. 11 includes four PoE cards or circuit boards 1102 (Para. [0080], Lines 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 8, as taught by Milne, with the module implemented by the circuit card, as taught by the embodiment of Fig. 11 of Milne. The motivation is to allow the assembly to save space through the elimination of bulky wire and components.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ANGELICA M MCKINNEY/Examiner, Art Unit 2653